DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “between” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “in an intervening space” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Shunpei (US 2012/0161167 A1 hereinafter Yamazaki).
Regarding Claim 1, Yamazaki discloses in Fig 2A:  A display substrate comprising: 
a base substrate (100); 
 a pixel defining layer (107/139); and 
a first electrode layer (103b) between the base substrate (100) and the pixel defining layer (139/107), wherein the pixel defining layer defines a plurality of sub-pixels on the base substrate (See Fig 1B for example), wherein the first electrode layer comprises a plurality of first electrodes (See Fig 1B), wherein the plurality of first electrodes being are separated from each other by gaps (141 in Fig 1B), and wherein an orthographic projection of the pixel defining layer on the base substrate overlaps an orthographic projection of the gaps on the base substrate(100) (See Fig 2A) [0070, 0080,0081]

Regarding Claim 3, Yamazaki discloses in Fig 2A:  The display substrate according to claim 1, wherein each of the gaps (141) comprises air [0083].

Regarding Claim 4, Yamazaki discloses in Fig 2A:   The display substrate according to claim 1, wherein each of the gaps (141) comprises nitrogen [0083]. Examiner notes that since nitrogen content in air is greater than 70%, the air gap 141 with air would comprise nitrogen.

Regarding Claim 5, Yamazaki discloses in Fig 2A:  The display substrate according to claim 1, 
wherein each of the plurality of sub-pixels (See Fig 1a/1b) comprises a first one of the plurality of first electrodes (103b), a light emitting layer (102b), and a second electrode (108b), 
wherein the light emitting layer is between the first one of the plurality of first electrodes and the second electrode (See Fig 2A), and 
wherein respective second electrodes of the plurality of sub-pixels are connected to each other to form a second electrode layer (See Fig 1B: second electrodes 108a electrically connected via the first electrode layer and the light emitting layer: note that since the electrodes and the light emitting layer are connected physically and electrically, the second electrodes of the plurality of sub-pixels are connected to one another to form a second electrode layer) [0103, 0105].

Regarding Claim 6, Yamazaki discloses in Fig 2A:  The display substrate according to claim 5, wherein the pixel defining layer (107/139) is between the second electrode layer (108b) and the first electrode layer (103b), and wherein the second electrode layer (108b) is in contact with (indirectly) and overlaps (in any direction as interpreted broadly per MPEP 2111 and 2111.01 and since no overlap direction is claimed) upper surfaces of the pixel defining layer (107/139) and the light emitting layer (102b) facing away from the base substrate (100) [0103].

Regarding Claim 7, Yamazaki discloses in Fig 2A:  The display substrate according to claim 6, wherein a thickness of the pixel defining layer (107/139) in a vertical direction perpendicular to the base substrate is greater than a thickness of the light emitting layer (102b) of each of the plurality of sub-pixels in the vertical direction(See Fig 2A).

Regarding Claim 8, Yamazaki discloses in Fig 2A:  A display device comprising: the display substrate (Organic light emitting unit) according to claim 1 [0001]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Shunpei (US 2012/0161167 A1 hereinafter Yamazaki) in view of Yamashita et al (US 2012/0298841 A1 hereinafter Yamashita).
Regarding Claim 2, Yamazaki discloses in Fig 2A:  The display substrate according to claim 1.
Yamazaki does not disclose: wherein each of the gaps comprises a vacuum gap.
However, Yamashita in a similar semiconductor device teaches in [0085] that the air gap can be filled with air or vacuum.
References Yamazaki and Yamashita are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yamazaki with the specified features of Yamashita because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamazaki and Yamashita so that .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2015/0179723 A1 hereinafter Chien) in view of Seo et al (US 2011/0134018 A1 hereinafter Seo).
Regarding Claim 9, Chien discloses in Fig 13: A manufacturing method for a display substrate, comprising: 
forming a first electrode layer (110) on a base substrate (102), the first electrode layer comprising a plurality of first electrodes separated from each other by gaps (See Fig 13);
 forming a plastic material layer (140: polyimide as a film)  and patterning the plastic material layer (140) such that the plurality of first electrodes are exposed and the gaps are located between a patterned plastic material layer and the base substrate (102) (See Fig 13) [0043, 0051, 0060, 0103, 0105].
Chien does not disclose: forming a plastic material layer on a sacrificial substrate; laminating the base substrate and the sacrificial substrate to adhere the plastic material layer to the plurality of first electrodes; removing the sacrificial substrate.
However, Seo in a similar display device disclose in Fig 7-9 and [0057 and 0060] that a polyimide layer 153 is formed on a sacrificial substrate 151 and deposited on a TFT substrate (101) and then removing the sacrificial substrate (151). Examiner notes that Sep discloses a process to form a polyimide film using a sacrificial substrate onto a 
References Chien and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Chien with the specified features of Seo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien and Seo so that the process comprises forming a plastic material layer on a sacrificial substrate; laminating the base substrate and the sacrificial substrate to adhere the plastic material layer to the plurality of first electrodes; removing the sacrificial substrate as taught by Seo in Chien’s method since, this prevents deterioration of the OLED due to plasma while depositing the inorganic layer  thus providing a thin and light OLED having excellent mechanical strength and that is flexible to be applied to a curved surface may be manufactured [0062].

Regarding Claim 10, Chien and Seo disclose: The manufacturing method according to claim 9, Chien further discloses in Fig 13: wherein the manufacturing method further comprises: after patterning the plastic material layer (140), forming a light emitting layer ((R, G, B) and a second electrode layer (130) on the first electrode layer (110) successively.

Regarding Claim 11, Chien and Seo disclose: The manufacturing method according to claim 10, Chien further discloses: wherein the patterned plastic material layer (140) is between the second electrode layer (130) and the first electrode layer(110), and
wherein the second electrode (130) layer is in contact with and covers overlaps upper surfaces of the patterned plastic material layer (140) and the light emitting layer (R,G,B) facing away from the base substrate (102).

Regarding Claim 12, Chien and Seo disclose: The manufacturing method according to claim 11, Chien further discloses: wherein a thickness of the patterned plastic material layer (140)  in a vertical direction perpendicular to the base substrate(102)  is greater than a thickness of the light emitting layer (R,B,G)  in the vertical direction (See Fig 13). °

Regarding Claim 13, Chien and Seo disclose: The manufacturing method according to claim 9, Chien further discloses: wherein the plastic material comprises an organic material [0049, 0073].
Chien does not disclose that the plastic material comprises a thermoplastic material.
However, Seo in a similar display device disclose in Fig 7-9 and [0057 and 0060] that a polyimide layer 153 (organic/ thermoplastic material) is formed on a sacrificial substrate 151.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamazaki and Yamashita so that the plastic material comprises a thermoplastic material as taught by Seo in Chien’s method since, polyimide is one of the most commonly used organic/thermoplastic dielectric materials in the display arts.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2015/0179723 A1 hereinafter Chien) in view of Seo et al (US 2011/0134018 A1 hereinafter Seo) and further in view of Oda et al (US 2018/0281361 A1 hereinafter Oda).
Regarding Claim 14, Chien and Seo disclose: The manufacturing method according to claim 13, Seo further discloses: wherein the base substrate and the sacrificial substrate are laminated [See rejection for claim 9 and Fig 7/8].
Chien and Seo does not disclose that the wherein the base substrate and the sacrificial substrate are laminated by hot pressing.
However, Oda in a similar semiconductor process discloses in [0082] that the base substrate and the sacrificial substrate are laminated by hot pressing.
References Chien, Oda and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien, Seo and Oda so that the base substrate and the sacrificial substrate are laminated by hot pressing as taught by Oda in Chien’s and Seo’s method since, hot pressing is a common means to laminate substrates in semiconductor arts.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2015/0179723 A1 hereinafter Chien) in view of Seo et al (US 2011/0134018 A1 hereinafter Seo) and further in view of Nishioka et al (US 2011/0279023 A1 hereinafter Nishioka).
Regarding Claim 15, Chien and Seo disclose: The manufacturing method according to claim 9.
Chien and Seo does not disclose that the wherein laminating the base substrate and the sacrificial substrate comprises: laminating the base substrate and the sacrificial substrate in air or nitrogen atmosphere.
However, Nishioka in a similar semiconductor process discloses in [0158] that laminating the base substrate and the sacrificial substrate comprises: laminating the base substrate and the sacrificial substrate in air or nitrogen atmosphere.
References Chien, Nishioka and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien, Seo and Nishioka so that laminating the base substrate and the sacrificial substrate comprises: laminating the base substrate and the sacrificial substrate in air or nitrogen atmosphere as taught by Nishioka in Chien’s and Seo’s method since, this ensures OLED display does not degrade [0159].

Regarding Claim 16, Chien and Seo disclose: The manufacturing method according to claim 9.
Chien and Seo does not disclose that the wherein laminating the base substrate and the sacrificial substrate comprises: laminating the base substrate and the sacrificial substrate in a vacuum environment.
However, Nishioka in a similar semiconductor process discloses in [0155] that laminating the base substrate and the sacrificial substrate comprises: laminating the base substrate and the sacrificial substrate in a vacuum environment.
References Chien, Nishioka and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Chien and Seo with the specified features of Nishioka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien, Seo and Nishioka so that .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2015/0179723 A1 hereinafter Chien) in view of Seo et al (US 2011/0134018 A1 hereinafter Seo) and further in view of French et al (US 2007/0091062 A1 hereinafter French).
Regarding Claim 17, Chien and Seo disclose: The manufacturing method according to claim 9. Seo discloses a Polyimide layer (153) formed on a sacrificial substrate 151 (glass: see Claim 9 rejection).
Chien and Seo do not disclose: wherein the manufacturing method comprises:
forming a sacrificial layer on the sacrificial substrate prior to forming the plastic material layer on the sacrificial substrate.
However, French in a similar display device disclose in Fig 2A and [0067] that forming a sacrificial layer (20) on the sacrificial substrate (12) prior to forming the plastic material layer (22: polyimide) on the sacrificial substrate [0067, 0068].
References Chien, French and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Chien and Seo with the specified features of French because they are from the same field of endeavor.


Regarding Claim 18, Chien, French and Seo disclose: The manufacturing method according to claim 17.
 	Chien and French do not disclose: wherein removing the sacrificial substrate comprises irradiating the sacrificial layer with laser light to remove the sacrificial substrate.
However, Seo in a similar display device disclose in Fig 7-9 and [0057 and 0060] that a sacrificial substrate 151 is removed by a laser light (L in Fig 8).
References Chien, French and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Chien and French with the specified features of Seo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien, French and Seo so that removing the sacrificial substrate comprises irradiating the sacrificial layer with laser light to remove the sacrificial substrate as taught by Seo in Chien’s and French’s method since, this prevents deterioration of the OLED due to plasma while depositing the inorganic layer  thus providing a thin and light OLED having excellent mechanical .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2015/0179723 A1 hereinafter Chien) in view of Seo et al (US 2011/0134018 A1 hereinafter Seo) and further in view of Wang et al (US 2010/0265571 A1 hereinafter Wang).
Regarding Claim 19, Chien and Seo disclose: The manufacturing method according to claim 9.
Chien and Seo do not disclose: wherein patterning the plastic material layer comprises patterning the plastic material layer using a nanoimprint process.
However, Wang in a similar display device disclose wherein patterning the plastic material layer comprises patterning the plastic material layer (thermoplastic material) using a nanoimprint process (Claim 6).
References Chien, Wang and Seo are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Chien and Seo with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Chien, Wang and Seo so that patterning the plastic material layer comprises patterning the plastic material layer using a nanoimprint process as taught by Seo in Chien’s and Wang’s method since, nanoimprint lithography provides for small feature sizes in nm ranges for increasing of packing densities of devices on a wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811